PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov









BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/967,100
Filing Date: 30 Apr 2018
Appellant:1 Taiwan Semiconductor Manufacturing Co.
Inventors: TSENG et al.



Bernard P. Codd   
For Appellant


EXAMINER’S ANSWER




This is in response to the appeal brief filed 06/25/2021.
(1) Grounds of Rejection to be Reviewed on Appeal2
Every ground of rejection set forth in the Final Office action dated November 04, 2020 from which the appeal is taken is being maintained by the examiner. See 37 C.F.R. § 41.39(a)(1).

(2) Appellant’s Summary of Claimed Subject Matter Is an Impermissible Shift
The examiners object to appellant’s summary of the claimed subject matter as an impermissible shift to a non-elected embodiment as the sole support of their claimed invention.
Throughout prosecution, appellant has repeatedly taken the position Paragraph 37’s boilerplate statement (“FIGS. 7A–7P and 8A–8T schematically illustrate the various stages of formation of a pattern having overlapping rectangles forming out-corners and in-corners, using a method of reducing corner rounding in accordance with various embodiments of the present disclosure”) is the sole support for applying features shown in Figures 7A–7P as intermediate steps for Figures 5A-5J (see e.g., appellant’s Reply filed December 10, 2019, at 9; see appellant’s After-Final Reply filed March 2, 2020 at page 7; see appellant’s Reply filed April 28, 2020 at 8–9). Appellant’s strict reliance   upon Paragraph 37’s boilerplate statement was repeatedly rejected by the examiners as not satisfying the written description requirement. see D Three Enterprises, LLC v. Sunmodo Corp., 890 F.3d 1042, 1050–51 (Fed. Cir. 2018) (quoting Lockwood v. Am. Airlines, Inc., 107 F.3d 1565 (Fed. Cir. 1997) to explain the written description 
Appellant’s elected invention is directed to the embodiment of Figures 4 and 5A–5J, not the mutually-exclusive non-elected embodiment for Figures 6 and 7A–7P. However, in this Appeal, appellant strictly summarizes support for their claimed subject matter as being in the mutually-exclusive non-elected embodiment of Figures 6 and 7A–7P (see Br. 2–5, citing only para. 20, 39, 41 and Figs. 7A, 7B, 7C, 7D, 7F, 7H, 7I, 7J, 7K, 7L, 7M, 7N as support for independent claims 1, 21 and 31) without regard for their elected embodiment of Figures 4 and 5A–5J. Appellant’s change in position as to where the claims find support is an attempt to impermissibly shift to a different invention after an election was made and Office action on the merits was made on the elected invention. see MPEP 819.

(3) Two Dispositive Issues on Appeal: (a) Whether the Embodiment of Figures 4 and 5A-5J Support Independent Claims 1 and 21’s Etching the Substrate Before Forming the Second Pattern, and (b) Whether the Embodiment of Figures 4 and 5A-5J Supports Independent Claim 31’s Filling the First Pattern with Titanium Nitride Before Forming the Second Pattern
The restriction requirement is not reviewable on appeal. see In re Hendgehold, 440 F.2d 1395, 1398–1404 (CCPA 1971). Instant application was restricted to the embodiment of Figures 4 and 5A-5J; How instant application became restricted to the Species of Figure 4 and 5A-5J is not reviewable on appeal.
Although claims of instant application are rejected under 35 U.S.C. § 112(a), (b) and the examiner objected to appellant’s Figures for not showing claimed features, the 
Independent claims 1 and 21 stand rejected under 35 U.S.C. 112(a) as lacking adequate written description because the embodiment of Figures 4 and 5A-5J do not appear to provide adequate support for “prior to forming the second pattern, etching a first of the two or more materials of the portion of the substrate exposed by the first pattern,” as recited in claim 1, and “prior to forming the second pattern, etching a portion of the substrate comprising a first material exposed by the first pattern to form an etched portion of the substrate,” as recited in claim 21 (see Final Act. 4–6: demonstrating that claims 1 and 21 do not read on the elected embodiment of Figures 4 and 5A–5J). These claims are similarly rejected under 35 U.S.C. 112(b) for uncertainty caused by the lack of support in the embodiment of Figures 4 and 5A-5J.
The dispositive issue over the 35 U.S.C. 112(a) and 112(b) rejections of claims 1 and 21 is whether or not the elected embodiment of Figures 4 and 5A-5J disclose “prior to forming the second pattern, etching a first of the two or more materials of the portion of the substrate exposed by the first pattern,” as recited in independent claim 1 or “prior to forming the second pattern, etching a portion of the substrate comprising a first material exposed by the first pattern to form an etched portion of the substrate,” as recited in independent claim 21.
Independent claim 31 stands rejected under 35 U.S.C. 112(a) as lacking adequate written description because the embodiment of Figures 4 and 5A-5J do not appear to provide adequate support for “prior to forming the second pattern, filling the first pattern with a first filler having a different etch selectivity from a material of the first 
The dispositive issue over the 35 U.S.C. 112(a) and 112(b) rejections of claim 31 is whether or not the elected embodiment of Figures 4 and 5A-5J disclose “prior to forming the second pattern, filling the first pattern with a first filler having a different etch selectivity from a material of the first mask layer, wherein a material of the first filler is titanium nitride.”
(4) Response to Argument
(a) Claims 1 and 21’s Etching the Substrate Before Forming the Second Pattern Do Not Have Support in Elected Embodiment Illustrated by Figures 4 and 5A–5J, which Appellant Also Admits
Appellant contends the written description requirement rejection of independent claim 1 is improper because, according to appellant, claim 1’s disputed limitation (“prior to forming the second pattern, etching a first of the two or more materials of the portion of the substrate exposed by the first pattern”) is specifically supported by Figure 7F (Br. 18–19). Appellant contends the written description requirement rejection of claim 21, for substantially the same reasons, or i.e., according to appellant claim 21’s disputed limitation (“prior to forming the second pattern, etching a portion of the substrate comprising a first material exposed by the first pattern to form an etched portion of the substrate”) is specifically supported by Figure 7F (Br. 20–21).
Appellant’s contention is not well taken because to demonstrate the examiner erred in rejection claims 1 and 21, appellant must show support in the elected embodiment illustrated by Figures 4 and 5A–5J. see 37 C.F.R. § 41.37(c)(1)(iv)(“The why the examiner erred as to each ground of rejection contested by appellant.”). The examiner previously restricted the application identifying several mutually exclusive species, in particular: (1) an embodiment illustrated by Figures 4 and 5A–5J; and (2) an embodiment illustrated by Figures 6 and 7A–7P. Appellant did not and cannot dispute the restriction; instead appellant elected the embodiment illustrated by Figure 4. The embodiment illustrated by Figures 4 and 5A-5J is the elected species; the embodiment of Figures 6 and 7A–7P is the non-elected species. Regardless as to whether or not the disputed limitations have express support in Figure 7F, which they do not, the embodiment of Figures 7A–7P is not the elected species. Showing support for features through the disclosure of a non-elected species, alone, does not demonstrate support in the elected species and thus, does not demonstrate the examiner erred in rejecting claims 1 and 21 as lacking adequate written description in the elected embodiment illustrated by Figures 4 and 5A–5J.
Appellant admitted the embodiment illustrated by Figures 4 and 5A–5J does not support either independent claim 1 or independent claim 21 when they disputed the examiner’s Claim Mapping on page 11 of their Reply filed October 13, 2020 by stating, “The Office’s claim mapping in the Office action is not based on the proper figures [Figures 4 and 5A–5J]. As explained during the telephone interview of June 22, 2020, the present claims are illustrated by FIGS. 7A-7P.” As such, claims 1 and 21 are not supported by the elected embodiment illustrated by Figures 4 and 5A–5J. Appellant has not demonstrated why the examiner erred in rejecting claims 1 and 21 as lacking adequate written description in the elected embodiment illustrated by Figures 4 and 5A–5J.
prior to forming the second pattern. Appellant does not dispute the elected embodiment of Figures 4 and 5A–5J does not support the disputed limitations of claims 1 or 21. The examiners found Figure 4 does not support claim 1 (Final Act. 4) and appellant does not dispute that finding. Appellant’s Figure 4 flowchart is described in the originally filed Specification at paragraphs 28–36, by referencing the structure shown in Figures 5A–5J. Figure 4 is not described by way of Figures 7A–7P, and appellant’s reliance upon Figures 7A–7P’s embodiment for support of features missing from the elected embodiment of Figures 4 and 5A–5J is an attempt to combine distinct features from different embodiments.
During prosecution, appellant repeatedly relied upon boilerplate language in their Specification Paragraph 37 to modify the elected species with features disclosed for a mutually-exclusive non-elected species, a position the examiners repeatedly rejected. Appellant repeatedly took the position that Paragraph 37’s statement that “FIGS. 7A–7P and 8A–8T schematically illustrate the various stages of formation of a pattern having overlapping rectangles forming out-corners and in-corners, using a method of reducing corner rounding in accordance with various embodiments of the present disclosure” as the sole support to add features shown in Figures 7A–7P as intermediate steps for Figures 5A–5J (see e.g., appellant’s Reply filed December 10, 2019, at 9; see appellant’s After-Final Reply filed March 2, 2020 at page 7; see appellant’s Reply filed April 28, 2020 at 8–9). However, appellant’s reliance upon paragraph 37’s boilerplate language would merely lead one to speculate modification to the embodiment Figures 4 not disclosed in the embodiment of Figures 4 and 5A-5J but only from the mutually-exclusive non-elected embodiment of Figures 6 and 7A–7P. see D Three Enterprises, LLC v. Sunmodo Corp., 890 F.3d 1042, 1050–51 (Fed. Cir. 2018) (quoting Lockwood v. Am. Airlines, Inc., 107 F.3d 1565 (Fed. Cir. 1997) to explain the written description requirement is not satisfied by a disclosure “when combined with knowledge in the art, would lead one to speculate as to the modifications that the inventor might have envisioned, but failed to disclose,” and further explaining that not even boilerplate language at the end of a disclosure does not satisfy written description).
Appellant, just prior to the action from which this appeal was taken, has since abandoned their position that Paragraph 37’s boilerplate language supported the modification of their elected embodiment with features only described in a mutually-exclusive non-elected embodiment. Appellant now relies strictly upon the mutually-exclusive non-elected embodiment for support, and disputes the examiner’s mapping of the claims to the elected embodiment illustrated by Figures 4 and 5A–5J. Appellant argued in their Reply filed October 13, 2020, “The Office’s claim mapping in the Office Action is not based on the proper figures. As explained during the telephone interview of June 22, 2020, the present claims are illustrated by FIGS 7A-7P.” In other words, appellant now admits that the embodiment of Figures 4 and 5A–5J do not support their claims.
Appellant presently relies upon Figure 7A–7P, by pointing to Figure 7F and their Specification Paragraphs 39 and 41 (see e.g., Br. 3). Figures 7A–7P illustrate the mutually-exclusive non-elected embodiment and appellant cannot rely upon this non-not show etching the substrate before the “second pattern” is formed. The structural Figure 7F, when understood from its process Figure 6, shows the substrate is etched after, not before, the second pattern is formed.

    PNG
    media_image2.png
    815
    1167
    media_image2.png
    Greyscale

Contrary to appellant’s assertion of Paragraph 39 as support for claim 1’s disputed limitation (Br. 3), their Specification Paragraph 39 does not describe etching the substrate before the second pattern is formed. Instead, Paragraph 39 simply explains what happens before etching the substrate and what happens before removing the second mask layer 210. This paragraph does not describe what happens before forming the second pattern. Instead, Figure 7F shows the structure that has the second 
Furthermore, the limitation of “removing…to expose portions of the substrate” corresponds to removing part of 710 to form the opening (Fig. 7J). However, the substrate (230/101) isn’t actually exposed until mask 220 is removed in Fig. 7L.
The claim also requires the unsupported limitation of “removing a portion of the second mask layer using the second pattern to form the one or more second edges of the prescribed pattern on the substrate to form a second patterned mask over the substrate to expose portions of the substrate.” Because the step of removing a portion of the second mask layer does not actually expose the substrate – 230 will not be exposed yet. In fact, there are no steps disclosed showing how 230 is exposed. Turning to Figure 7I, the pattern 712 somehow exposes 230.  However, Figures 7G-7H shows the entire exposed upper surface is 701 and 220. Then, the next step is simply forming 710 on the surface, and making an opening therein.  There are no steps disclosed or shown that would support exposing 230 in Fig. 7I.
Another issue with appellant’s attempted mapping of the claims to Figures 7A–7P are propagated through dependent claims (note the subject matter of claim 5 is also recited in independent claim 31 discussed below). For example, claim 5 requires filling the first patterns – which is an opening in the photoresist layer (this step corresponds to Figure 7H). However, at this point in the process, the photoresist layer has been removed and therefore this claimed step is not possible. Claim 23 (and claim 31 discussed below) suffers from similar issues as claim 5.
Appellant has not sufficiently demonstrated how Paragraph 39 describes etching the substrate’s material before forming the second pattern. Likewise, contrary to 
Appellant appears to only explain the disputed limitations in connection with the mutually-exclusive non-elected embodiment depicted by Figures 6 and 7A–7P’s formation, in the first sentence of their Specification Paragraph 40, which states portions of the substrate can be etched prior to forming the second pattern. There, appellant states, “In some embodiments, the method [of Figure 6] further includes, prior to forming the second pattern, etching one of more materials of the portion of substrate exposed by the first pattern (illustrated in FIGS. 7C–7F), and filling the etched portion of the substrate exposed by the first pattern with a filler material 701 different from the material that was etched (as illustrated in FIGS. 7G and 7H).” This description of a further includable step for mutually-exclusive non-elected Figure 6’s method does not demonstrate support for the elected embodiment illustrated by Figures 4 and 5A–5J.
Furthermore, the substrate of the elected embodiment of Figures 4 and 5A-–5J is not etched before the second pattern is formed in Figure 4, step S405. Indeed, in Figure 4, the substrate is only etched in step S407, which is after, not before the second pattern is formed in step S405. Additionally, Figures 5E–5H depict when the substrate is etched (see e.g., Spec. para. 34: “. . . appropriate materials of the substrate 280 are then etched at S407 to form the prescribed pattern on the substrate 2780 as shown in FIGS. 5D and 5E [sic].”), which is after not before the second pattern is formed.
Therefore, appellant does not have adequate written description in the elected embodiment of Figures 4 and 5A–5J for “prior to forming the second pattern, etching a first of the two or more materials of the portion of the substrate exposed by the first prior to forming the second pattern, etching a portion of the substrate comprising a first material exposed by the first pattern to form an etched portion of the substrate,” as recited in independent claim 21. The Office’s general policy is applicants are not permitted to shift to another invention after an election and an Office action on the elected invention are made. see MPEP 819. This Office policy is equally applicable on appeal.
(b) Claim 31’s Filling the First Pattern with Titanium Nitride Before Forming the Second Pattern Is Not Supported by the Elected Embodiment Illustrated by Figures 4 and 5A–5J, Which Appellant Also Admits
Appellant contends the written description requirement rejection of independent claim 31 is improper because, according to appellant, the disputed limitation (“prior to forming the second pattern, filling the first pattern with a first filler having a different etch selectivity from a material of the first mask layer, wherein a material of the first filler is titanium nitride”) is specifically supported by Figure 7H (Br. 22).
Appellant’s contention is not well taken because to demonstrate the examiner erred in rejecting claim 31 as lacking adequate written description in the elected embodiment illustrated by Figures 4 and 5A–5J, appellant must show support in the elected embodiment of Figures 4 and 5A–5J. In the underlying restriction, the examiner identified the two mutually exclusive species: (1) the embodiment illustrated by Figures 4 and 5A–5J; and (2) the embodiment illustrated by Figures 6 and 7A–7P. Appellant elected Figure 4. The embodiment illustrated by Figures 4 and 5A-5J is the elected species; the embodiment illustrated by Figures 6 and 7A–7P is the non-elected species. Regardless as to whether or not the disputed limitation has express support in Figure 7H, which they do not, the embodiment of Figures 7A–7P is not the elected species. alone, does not demonstrate the examiner erred in rejecting claim 31 as lacking adequate written description the elected embodiment illustrated by Figures 4 and 5A–5J. see 37 C.F.R. 41.37(c)(1)(iv)(“The arguments shall explain why the examiner erred as to each ground of rejection contested by appellant.”).
Appellant admitted the embodiment illustrated by Figures 4 and 5A–5J also does not support independent claim 31 when they disputed the examiner’s Claim Mapping on page 11 of their Reply filed October 13, 2020 by stating, “The Office’s claim mapping in the Office action is not based on the proper figures [Figures 4 and 5A–5J]. As explained during the telephone interview of June 22, 2020, the present claims are illustrated by FIGS. 7A-7P.” As such, claim 31 is not supported by the elected embodiment illustrated by Figures 4 and 5A–5J. Appellant has not demonstrated why the examiner erred in rejecting claims 1 and 21 as lacking adequate written description in the elected embodiment illustrated by Figures 4 and 5A–5J.
Appellant first presented independent claim 31 in their Reply filed April 28, 2020, just prior to the Final Office action from which this appeal was taken. When adding independent claim 31, appellant did not point out where support could be found in their originally filed disclosure as required by MPEP 2163(II)(A), other than to merely reference prior claims. Appellant relies strictly upon the mutually-exclusive non-elected embodiment for support, and disputes the examiner’s mapping of the claims to the elected embodiment of Figures 4 and 5A–5J. Appellant argued in their Reply filed October 13, 2020, “The Office’s claim mapping in the Office Action is not based on the proper figures. As explained during the telephone interview of June 22, 2020, the 
The elected embodiment of Figures 4 and 5A–5J do not support independent claim 31 (see Final Act. 9) because the elected embodiment of Figures 4 and 5A–5J do not etch the substrate’s material prior to forming the second pattern. Appellant does not dispute the elected embodiment of Figures 4 and 5A–5J does not support the disputed limitations of claim 31. Appellant’s Figure 4 flowchart is described in the originally filed Specification at paragraphs 28–36, by referencing the structure shown in Figures 5A–5J. Figure 4 is not described by way of Figures 7A–7P, and appellant’s reliance upon Figures 7A–7P’s embodiment for support of features missing from the elected embodiment of Figures 4 and 5A–5J is an attempt to combine distinct features from different embodiments.
Appellant presently relies upon Figure 7A–7P, by pointing to Figure 7H and their Specification Paragraphs 41 (see e.g., Br. 22). Figures 7A–7P illustrate the mutually-exclusive non-elected embodiment and appellant cannot rely upon this non-elected embodiment to demonstrate support for claims that were restricted to the elected embodiment illustrated by Figures 4 and 5A–5J.
Furthermore, Figure 7H does not show filling the first pattern with titanium nitride before the “second pattern” is formed. Figure 7H illustrates the intermediate structure subsequent to steps performed on the intermediate structure shown in Figure 7F. In other words, Figure 7H exists after, not before, Figure 7F. Because Figure 7F shows the structure having the second pattern, the features shown in Figure 7H cannot exist before the second pattern is formed. In other words, although Figure 7H shows filling a before the “second pattern” was formed because Figure 7H illustrates the structure after the second pattern was formed.

    PNG
    media_image3.png
    713
    966
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    551
    759
    media_image4.png
    Greyscale

Contrary to appellant’s assertion of Paragraph 41 as support for claim 31’s disputed limitation (Br. 22), their Specification Paragraph 41 explains that the structure after, not before, the “second pattern” is formed in Figure 7F. indeed, appellant’s Specification paragraph 41 states, “ . . . a second mask pattern 212 (an opening) is formed [in the second mask layer 210], and further through the second mask pattern 2112, the line patterns 101 are removed, as shown in FIGS. 7E and 7F. . . . Then, a first filler material 701, for example titanium nitride, is formed to fill the space from which the line patterns 101 are removed, as shown in FIGS. 7G and 7H.” In short, appellant discloses filling the first pattern with titanium nitride after, not before forming the second pattern. Appellant has not sufficiently demonstrated how Paragraph 41 describes filling any space with titanium nitride before forming the second pattern.
Furthermore, the substrate of the elected embodiment of Figures 4 and 5A-–5J does not include filling the space created in Figure 5H. Even if there were disclosure to filling the void in Figure 5H, that step happens after, not before the second pattern is formed in Figure 4, step S405, which is illustrated in Figure 5F.
Therefore, appellant does not have adequate written description in the elected embodiment of Figures 4 and 5A–5J for “prior to forming the second pattern, filling the first pattern with a first filler having a different etch selectivity from a material of the first mask layer, wherein a material of the first filler is titanium nitride,” as recited in independent claim 31. The Office’s general policy is applicants are not permitted to shift to another invention after an election and an Office action on the elected invention are made. see MPEP 819. This Office policy is equally applicable on appeal.



Respectfully submitted,
/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        

Conferees:
/ALEXANDER SOFOCLEOUS/Supervisory Patent Examiner, Art Unit 2825                                                                                                                                                                                                        

/DANIEL J WU/RQAS, OPQA                                                                                                                                                                                                        




Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The word “appellant” refers to “applicant” as defined in 37 C.F.R. § 1.42(b). The real party in interest, according to appellant’s Appeal Brief, page 2, section I, is Taiwan Semiconductor Manufacturing Company, Ltd.
        
        
        2 Throughout this Examiner’s Answer, references will be made to the Final Office action mailed November 4, 2020 (“Final Act.”) and appellant’s Appeal Brief filed June 25, 2021 (“Br.”).